UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7743


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIE ORLANDO MCKINNON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Catherine C. Blake, Chief District
Judge. (1:08-cr-00049-CCB-1; 1:14-cv-03218-CCB)


Submitted:   May 21, 2015                  Decided:   May 26, 2015


Before MOTZ, KING, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Willie Orlando McKinnon, Appellant Pro Se.    Rod J. Rosenstein,
United States Attorney, Michael Clayton Hanlon, Assistant United
States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Willie     Orlando      McKinnon        seeks     to    appeal       the   district

court’s       order   dismissing       as     successive      his    28    U.S.C.    § 2255

(2012) motion.             The order is not appealable unless a circuit

justice      or   judge     issues   a      certificate       of   appealability.       28

U.S.C. § 2253(c)(1)(B) (2012).                    A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2012).                   When the

district court denies relief on the merits, a prisoner satisfies

this       standard   by    demonstrating         that   reasonable        jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see      Miller-El     v.    Cockrell,       537 U.S. 322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                             Slack,
529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

McKinnon has not made the requisite showing. *                            Accordingly, we


       *
       We decline to construe McKinnon’s notice of appeal and
informal brief as an application to file a second or successive
§ 2255 motion because McKinnon filed such an application
parallel to this appeal, and this appeal raises no additional
arguments on this issue. See In re Willie McKinnon, No. 15-127
(Continued)
                                              2
deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                              DISMISSED




(4th   Cir.   Feb.   27,   2015)       (unpublished   order    denying
application).



                                   3